Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“a time deinterleaver configured to time deinterleave a Time Interleaving (TI) block in the broadcast signal, the TI block including one or more Forward Error Correction (FEC) blocks, the broadcast signal includes information for a maximum number related to the one or more FEC blocks and information for a number of the one or more FEC blocks; the decoded broadcast signal including a signal frame including one or more components included in a content of a service and content information describing the content, the content information including component information including role information for at least one of an audio component, a video component or a closed caption component of the one or more components, the role information for the video component including an alternative view; and a display configured to display information related to the content based on the role information of the one or more components of the content in the decoded broadcast signal” as recited in claim 1.




“a time deinterleaver configured to time deinterleave a Time Interleaving (TI) block in the broadcast signal, the TI block including one or more Forward Error Correction (FEC) blocks interleaved based on one or more virtual FEC blocks, the broadcast signal includes information for a maximum number related to the one or more FEC blocks and information for a number of the one or more FEC blocks; the decoded broadcast signal including a signal frame including: one or more components included in a content of a service and content information describing the content, the content information including component information including role information for at least one of an audio component, a video component or a closed caption component of the one or more components, the role information for the video component including an alternative view; and a display configured to display information 

“time deinterleaving a Time Interleaving (TI) block in the broadcast signal, the TI block including one or more Forward Error Correction (FEC) blocks interleaved based on one or more virtual FEC blocks, the broadcast signal includes information for a maximum number related to the one or more FEC blocks and information for a number of the one or more FEC blocks; the decoded broadcast signal including a signal frame including: one or more components included in a content of a service and content information describing the content, the content information including component information including role information for at least one of an audio component, a video component or a closed caption component of the one or more components, the role information for the video component including an alternative view; and displaying information related to the content based on the role information of the one or more components of the content in the decoded broadcast signal” as recited in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                     Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425           
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425